Fourth Court of Appeals
                                  San Antonio, Texas
                                      November 18, 2022

                                      No. 04-22-00679-CV

                              Maria E. Esquivel DE AGUILERA,
                                          Appellant

                                                v.

                                  CITY OF SAN ANTONIO,
                                         Appellee

                   From the County Court at Law No. 3, Bexar County, Texas
                               Trial Court No. 2022CV00587
                        Honorable David J. Rodriguez, Judge Presiding


                                         ORDER
        On November 14, 2022, appellee the City of San Antonio filed a Motion to Substitute
Counsel in which appellee asks this court to substitute attorney Michael J. Urbis for Joshua
Longi—who is no longer employed by the City’s Litigation Division. Appellee further
represented lead appellate counsel, Jacqueline M. Stroh, will remain as lead appellate counsel for
the City. The motion complies with subsection (d) of Rule 6.5 and is granted. See TEX. R. APP.
P. 6.5.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of November, 2022.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court